

115 HR 4740 IH: Securing Access to Lower Taxes by ensuring Deductibility Act
U.S. House of Representatives
2018-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4740IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2018Mrs. Lowey (for herself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the limitation on the deduction for certain
			 taxes, including State and local property and income taxes.
	
 1.Short titleThis Act may be cited as the Securing Access to Lower Taxes by ensuring Deductibility Act or the SALT Deductibility Act. 2.Repeal of limitation on deduction for State and local, etc. taxes (a)In generalSection 164(b) of the Internal Revenue Code of 1986 is amended by striking paragraph (6) (as added by Public Law 115–97) and all that follows.
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. 